AFFIRMED and Opinion Filed March 8, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00056-CR

                 CAMERON RAFAEL CASTILLO, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-82223-2018

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Smith
      Cameron Rafael Castillo appeals his conviction of possession of

methamphetamine in an amount greater than one gram but less than four grams. The

trial court found appellant guilty and sentenced him to eight years’ confinement. In

a single issue, appellant argues the evidence was insufficient to support a finding

that he possessed the methamphetamine. We affirm the trial court’s judgment.

      In July 2018, appellant was charged by indictment with intentionally and

knowingly possessing methamphetamine in an amount of one gram or more but less

than four grams.    At trial in December 2019, McKinney police officer Allen
Copeland testified that, on December 29, 2017, at approximately 2:45 a.m.,

Copeland got a phone call from the Greenville police saying they were pinging the

cell phone of a suspect in a possible capital murder that happened in their city earlier

that day. The pinging showed the suspect was at a Walgreen’s or CVS, and the

suspect was driving “either a silver Dodge Charger or a red Dodge Charger that was

sitting in that parking lot.” Copeland saw a silver passenger car he believed was the

vehicle in question, and he watched the car back out of a parking space and pull out

onto a street. The car did not have its lights on, and Copeland followed the car and

saw it travel without any lights approximately a quarter of a mile on a main

thoroughfare.

      Copeland called dispatch and initiated a traffic stop by turning on his overhead

lights. The car pulled into a Taco Bell and then got back onto the street and kept

going. Copeland “hit [his] siren a few times,” but the car did not stop. Other officers

that were “staged in the area all came out with their lights on and got behind

[Copeland] and a pursuit ensued.” At least seven vehicles joined the pursuit, and all

of them had their lights and sirens on. The car eventually turned down a dead-end

road, and Copeland pulled his squad car forward to get behind the car. The car

immediately reversed, hitting Copeland’s squad car, and then pulled forward to the

dead end. At that point, other officers were able to completely block the car so it

could not leave.



                                          –2–
       Copeland could see “at least two people” in the car, and they did not initially

comply with the officers’ attempts to get them out of the car. Copeland saw

“movement” inside the car and saw the driver and passenger kiss. It took “between

one to five minutes” to get the driver out of the car, and appellant got out of the car

a minute or so thereafter.

       McKinney police officer Chance Steele testified he was involved in the traffic

stop and also saw the driver exit the car first before being taken into custody, and

then appellant got out of the car. Dashcam footage showed appellant got out of the

car a little more than a minute after the driver. After the driver and appellant were

taken into custody, Greenville police requested an inventory of the car, and Steele

conducted the inventory looking for valuables. Steele testified he “found a Juicy

Fruit wrapper or a container on the passenger side in the seat.” The container was

“right in the center of the seat” where appellant had gotten out earlier. When Steele

went to move the container, it “didn’t feel right,” and he noticed “there was

something sticking out of it.”      Steele opened the container and found pills

individually wrapped in plastic baggies. There were seven pills in the container, and

Steele took them to his car and used a field drug kit to test the pills for possible

narcotics. The pills tested positive for narcotics, and Steele subsequently took the

pills into evidence at the McKinney police department and submitted them to the

lab.



                                         –3–
      David Eckre, an analyst at the Department of Public Safety crime laboratory,

testified he tested four yellow pills in this case and determined they contained 1.06

grams of methamphetamine.            At the conclusion of trial, the trial court found

appellant guilty of possession of methamphetamine in an amount greater than one

gram but less than four grams. This appeal followed.

      In a single issue, appellant argues the evidence is insufficient to show he

possessed the methamphetamine. In reviewing the sufficiency of the evidence, an

appellate court must ask whether, “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Nisbett v. State, 552 S.W.3d 244,

262 (Tex. Crim. App. 2018) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

This standard gives full play to the responsibility of the factfinder to resolve conflicts

in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts. Id.

      A court’s role on appeal is restricted to guarding against the rare occurrence

when the factfinder does not act rationally. Id. It is not necessary that the evidence

directly prove the defendant's guilt; circumstantial evidence is as probative as direct

evidence in establishing a defendant’s guilt, and circumstantial evidence can alone

be sufficient to establish guilt.       Id.    Each fact need not point directly and

independently to guilt if the cumulative force of all incriminating circumstances is

sufficient to support the conviction. Id.

                                              –4–
      A person commits the offense of possession of a controlled substance if he

knowingly    or   intentionally   possesses   a   controlled   substance,   including

methamphetamine. TEX. HEALTH & SAFETY CODE §§ 481.115(a), (d); see also id. §

481.002(5), § 481.102(6). To prove that appellant possessed methamphetamine, the

State was required to show that he (1) exercised control, management, or care over

the methamphetamine and (2) he knew that it was contraband. See Blackman v. State,

350 S.W.3d 588, 594 (Tex. Crim. App. 2011); see also TEX. HEALTH & SAFETY

CODE § 481.002(38) (“‘Possession’” means “actual care, custody, control or

management.”).

      A defendant’s mere presence is insufficient to establish possession. Tate v.

State, 500 S.W.3d 410, 413 (Tex. Crim. App. 2016). When the contraband is not in

the exclusive possession of the defendant, a fact finder may nonetheless infer that

the defendant intentionally or knowingly possessed the contraband if there are

sufficient independent facts and circumstances justifying such an inference. Id. at

413–14. Courts apply a non-exclusive list of fourteen factors that may indicate a

link connecting the defendant to the knowing possession of contraband:

      (1) the defendant's presence when a search is conducted; (2) whether
      the contraband was in plain view; (3) the defendant's proximity to and
      the accessibility of the narcotic; (4) whether the defendant was under
      the influence of narcotics when arrested; (5) whether the defendant
      possessed other contraband or narcotics when arrested; (6) whether the
      defendant made incriminating statements when arrested; (7) whether
      the defendant attempted to flee; (8) whether the defendant made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia were present; (11) whether the

                                        –5–
      defendant owned or had the right to possess the place where the drugs
      were found; (12) whether the place where the drugs were found was
      enclosed; (13) whether the defendant was found with a large amount of
      cash; and (14) whether the conduct of the defendant indicated a
      consciousness of guilt.

Id. at 414 (citing Evans v. State, 202 S.W.3d 158, 162 n. 12 (Tex. Crim. App. 2006)).

Although these factors can help guide a court’s analysis, ultimately the inquiry

remains that set forth in Jackson: Based on the combined and cumulative force of

the evidence and any reasonable inferences therefrom, was a factfinder rationally

justified in finding guilt beyond a reasonable doubt? Jackson, 443 U.S. at 318–19.

It is not the number of links that is dispositive, but rather the logical force of all of

the evidence, direct and circumstantial. Evans, 202 S.W.3d at 162.

      Here, the evidence showed appellant was present when the search was

conducted. The contraband was not in plain view, but the yellow container holding

the contraband was in plain view in the center of the passenger seat where appellant

had been sitting. Thus, appellant was in close proximity to the contraband and had

easy access to it. Appellant clearly had the right to be inside the car: the driver kept

appellant in the car during the lengthy chase and kissed appellant before she got out

of the car. The car was an enclosed space. Steele testified the container “didn’t feel

right,” and “there was something sticking out of it.”

      Appellant argues the “facts of the case only provide for mere presence at the

location of the contraband.” Appellant points out that the car belonged to the driver,

not appellant; the driver had control and custody of what was in the car; there was

                                          –6–
no odor of contraband; the pills were not in plain view; appellant possessed no other

drugs or paraphernalia; appellant had no weapons; and appellant did not flee when

the vehicle stopped.

      The absence of various links does not constitute evidence of innocence to be

weighed against the affirmative links present. Espino-Cruz v. State, 586 S.W.3d

538, 544 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d). Viewing the evidence

in the light most favorable to the prosecution, we conclude a rational trier of fact

could have found beyond a reasonable doubt that appellant possessed the

methamphetamine in this case. See Nisbett, 552 S.W.3d at 262; Jackson, 443 U.S.

at 319. We overrule appellant’s single issue.

      We affirm the trial court’s judgment.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200056F.U05




                                        –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CAMERON RAFAEL CASTILLO,                     On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-82223-
No. 05-20-00056-CR          V.               2018.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Schenck and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.



Judgment entered March 8, 2021




                                       –8–